United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50598
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BARRY YETT,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 1:95-CR-33-2-JRN
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Barry Yett, federal prisoner # 61167-080, appeals the

district court's denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce his sentence based on Amendment 599 to the United States

Sentencing Guidelines.   Yett pleaded guilty to possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), and possession of a firearm by a felon, in violation

of 18 U.S.C. § 922(g)(1).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50598
                                -2-

     Yett argues that a sentence enhancement for possession of a

weapon constituted impermissible double counting in violation of

Amendment 599.   He asserts that Amendment 599 must be applied to

U.S.S.G. §§ 2K2.1, 2K2.4, and 2K2.5.   Amendment 599, which

amended the commentary to U.S.S.G. § 2K2.4, applies to

convictions under 18 U.S.C. § 844(h) and 18 U.S.C. §§ 924(c) and

929(a).   Yett pleaded guilty to violating 18 U.S.C. § 922(g)(1),

and his guideline sentencing range was computed under U.S.S.G.

§ 2D1.1, based upon his drug conviction.   Amendment 599 is

irrelevant to his sentence, and his claims are without merit.

     Yett also raises the Supreme Court's recent decision in

Blakely v. Washington, 124 S. Ct. 2531 (2004), in support of his

appeal.   Yett's argument is not cognizable in the context of a

motion under 18 U.S.C. § 3582(c)(2).   See United States v. Shaw,

30 F.3d 26, 29 (5th Cir. 1994).   Yett's motion to file a

supplemental brief is DENIED.

     AFFIRMED; MOTION TO FILE SUPPLEMENTAL BRIEF DENIED.